DETAILED ACTION
This office action is in response to claims filed 25 September 2020.
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5, and 15 are objected to because of the following informalities:  “number of pixel blocks for a period of time” should read “number of pixel blocks processed for a period of time”. 
Claims 7, and 17 are objected to because of the following informalities: “VFs:” should read “VFs;”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 1, in step 1 of the 101 analysis set forth in the 2019 PEG, the examiner has determined that the claim recites a method. A method is one of the four statutory categories of invention.
In step 2A, prong 1 of the 101 analysis set forth in the 2019 PEG, the examiner has determined that the following limitations recite a process that, under the broadest reasonable interpretation, covers a mental process but for recitation of generic computer components:
i.	“A method of allocating hardware bandwidth capability for a virtual environment, the method comprising: determining current hardware bandwidth usages for a plurality of virtual functions (VFs);”
ii.	“determining utilizations of hardware bandwidth capabilities of the VFs;”
iii.	“reallocating the hardware bandwidth capabilities based on the determined utilizations;”
That is, nothing in the claimed limitations precludes the steps from reasonably being performed using pen and paper, or even within the human mind. For example, in limitation (i), the broadest reasonable interpretation of determining current hardware bandwidth usages for a plurality of virtual functions includes an act of visually observing a bandwidth usage report on a screen, or other form of output. For example, by simply reading values from a screen, a person could reasonably be expected to be able to determine hardware bandwidth usages by virtual functions as a step of observation. In limitation (ii) the broadest reasonable interpretation of determining utilizations of hardware bandwidth capabilities of the VFs similarly includes an act of visually observing a utilization of hardware bandwidth report from a screen, or other form of output. Alternatively, it may include an act of evaluating the previously observed bandwidth usage against known bandwidth capabilities of each virtual function to determine a utilization. For example, a person could reasonably be expected to be able to determine bandwidth usage as a percentage of the overall capability of a virtual function given the overall capability. Finally, in limitation (iii), the broadest reasonable interpretation of a reallocation of hardware bandwidth capabilities based on determined utilizations includes a judgement or evaluation of a new plan for resource allocation, which can be performed within the mind or using pen and paper. For example, an allocation, or reallocation of resources, by itself and without the subsequent usage of these reallocated resources, represents making a simple plan, or judgement, of how resources should be distributed among virtual functions. The concepts of observation, judgement and evaluation have been determined to be mental processes (see 2019 PEG). If claim limitations, under their broadest reasonable interpretation, covers performance of the limitations as a mental process but for the recitation of generic computer components, then it falls within the mental process grouping of abstract ideas. According, the claim recites an abstract idea.
In step 2A, prong 2 of the 101 analysis, the examiner has determined that the following additional elements do not integrate this judicial exception into a practical application:
	iv.	“virtual functions (VFs) executing on corresponding virtual machines (VMs)”.
	v.	“storing the reallocated hardware bandwidth capabilities in a memory portion accessible to the VMs.”
	The additional element (iv) is a limitation that is not indicative of integration into a practical application, because it is an attempt to generally link the use of the judicial exception to a particular technological environment or field of use (i.e., virtualization) (See MPEP 2106.05 (h)). Further, the additional element (v) is a step of mere data output to a storage location represented as a generic computer component (memory portion accessible to the VMs) that is incidental to the primary process of resource allocation/reallocation that is merely a nominal or tangential addition to the claim, and which has been identified as insignificant post-solution activity (See MPEP 2106.05(g)). Since the claim contains no other additional elements, the claim is directed to an abstract idea.
In step 2B of the 101 analysis set forth in the 2019 PEG, the examiner has determined that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element identified in (iv) represents an attempt to generally link the use of the judicial exception to a particular technological environment or field of use, which is not indicative of an inventive concept (See MPEP 2106.05 (h)). Further, As discussed above with respect to integration of the abstract idea into a practical application, the additional element identified in (v) represents no more than mere data output implemented using generic computer components. Data output, or transmission, using components and functions claimed at a high level of generality have been determined by the courts as being well-understood, routine, and conventional activities in the field of computer functions (See MPEP 2106.05(d)) and do not amount inventive concept. Considering the additional elements individually and in combination, and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. Therefore, the claim is not patent eligible.

Regarding claims 2-8, they are dependent upon claim 1, and fail to resolve the deficiencies identified above by integrating the judicial exception into a practical application, or introducing significantly more than the judicial exception. For example, claims 2-4, and 7-8 further describe mental processes of allocating/reallocating resources and determining resource usage. Claim 5 describes the type of resources being observed and allocation/reallocated, which does not preclude the performance of the above identified steps using the human mind or as steps not indicative of integration into a practical application or an inventive concept as identified above. Claim 6 describes the purpose of the VFs, without explicitly reciting that the VFs are executed using the allocated/reallocated resources. Since none of the dependent claims resolve the deficiencies of claim 1, they also stand rejected.

Regarding claims 9-17, claims 9, and 12-17 recite similar limitations to those of claims 1-7 respectively, and are therefore rejected for at least the same rationale. Claim 10 and 11 further describes generic computer components (hardware scheduler, metadata buffer) performing the steps of the method, which do not preclude the steps from being performed using the human mind or as steps not indicative of integration into a practical application or an inventive concept as identified above. These claims also stand rejected.

Regarding claims 18-20, they recite similar limitations to claims 1-2, and 8 respectively, and are therefore rejected for at least the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Challa et al. Pub. No.: US 2016/0019176 A1 (hereafter Challa), in view of Chou et al. Pub. No.: US 2018/0262410 A1 (hereafter Chou), in view of Shaik et al. Pub. No.: US 2015/0309828 A1 (hereafter Shaik).

Regarding claim 1, Challa teaches the invention substantially as claimed, including:
A method of allocating hardware bandwidth capability for a virtual environment ([0009] A Quality of Service (QoS) bandwidth allocated to a VF can be altered for one or more VFs in a VF team based on the current load on the VF team), the method comprising: 
determining current hardware bandwidth usages for a plurality of virtual functions (VFs) ([0060] As indicated in a block 606, for each VF Team the VF Team Manager 304 queries the statistical data from the hypervisor. Checking whether the current load is greater than a threshold is performed as indicated in a decision block 608. [0032] The VF Team Manager 304 periodically queries the statistical data for VFs, PFs from Hypervisor 110 and optionally decides whether to resize the VF Teams capacity in order to optimize the utilization of total bandwidth available (i.e., bandwidth load represents bandwidth “usage” of a given VF team of a plurality of (each) VF teams). [0007] Each individual virtual function (VF) is enabled to be explicitly assigned to a Virtual Machine (VM); and each of a plurality of VF teams is created with one or more VFs and is assigned to a VM (i.e., bandwidth load of a single VF team may represent bandwidth usage of a “plurality of virtual functions”, or alternatively, bandwidth load of a plurality of VF teams each having a single VF may represent bandwidth usage of a “plurality of virtual functions”))…
determining utilizations of hardware bandwidth capabilities of the VFs ([0059] VF Team Manager 304 allocates additional bandwidth to a given VF Team if the VF Team is heavily loaded. For example, a threshold value for each VF Team is defined, which either can be set by the user while configuring a VF Team or a default value will be set by the system 100, 300. For example, the threshold can be defined as 80% of total VF Team bandwidth, however a user is free to choose any value less than or equal to VF Team bandwidth (i.e., total VF team bandwidth represents a “hardware bandwidth capability” of the team of VFs, and a percentage of the total VF team bandwidth represents a “utilization” percentage of that capability by the VF team)); 
reallocating the hardware bandwidth capabilities based on the determined utilizations ([0060] If excess bandwidth is available on the PFs corresponding to the VFs part of VF Team, then the existing VFs bandwidth in the VF Team is increased as indicated in a block 614. [0007] Each VF team is dynamically resizable for dynamic adjustment of Input/output bandwidth (i.e., dynamically resizing or adjusting bandwidth by increasing the bandwidth of a VF team “reallocates” bandwidth from a physical function to a VF team, or alternatively, by changing the allocation of bandwidth to the VF team)); and 
storing the reallocated hardware bandwidth capabilities in a memory portion ([0060] Then the VF Teams are reconciled as indicated in a block 622, and internal memory maps for the VF Teams are updated as indicated in a block 624. [0056] Internal memory maps or data structures 306 include bandwidth allocation and bandwidth usage mappings including an internal map of VFs to their allocated bandwidth (i.e., updating memory maps “stores” the adjusted allocations of bandwidth to VF teams))…

	While Challa teaches assigning virtual functions to virtual machines, Challa does not explicitly disclose:
a plurality of virtual functions (VFs) executing on corresponding virtual machines (VMs);

However, in analogous art, Chou teaches:
a plurality of virtual functions (VFs) executing on corresponding virtual machines (VMs) ([0060] The NVFI 510 may itself contain various virtualized and non-virtualized resources. These may include a plurality of virtual machines (VMs) 512 that may provide computational abilities (CPU), one or more memories 514…and one or more networking elements. [0061] Each set of VMs 512 may serve a different VNF 520, dependent on the resources desired by the VNF 520…The virtualized resources may provide the VNFs 520 with desired resources (i.e., resources provided to virtual functions include “bandwidth” representing network bandwidth, and other types of computational bandwidth). Resource allocation in the NFVI 510 may simultaneously meet numerous requirements and constraints (i.e., a set of VMs that serve a corresponding VNF uses its resources to “execute” the VNF));

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Chou’s teaching of executing virtual functions using resources of corresponding virtual machines, with Challa’s teaching of assigning virtual functions to virtual machines, to realize, with a reasonable expectation of success, a system that assigns virtual functions to virtual machines, as in Challa, and executes the virtual functions using resources of the virtual machines, as in Chou. A person of ordinary skill would have been motivated to make this combination to provide virtualized resource performance measurements to optimize VNF performance and NFV infrastructure (Chou [0003]). 

	While Challa teaches a portion of memory storing allocated and reallocated portions of bandwidth for VF teams associated with VMs, the combination of Challa and Chou does not explicitly disclose:
storing the reallocated hardware bandwidth capabilities in a memory portion accessible to the VMs.

However, in analogous art, Shaik teaches:
storing the reallocated hardware bandwidth capabilities in a memory portion accessible to the VMs ([0052] A system 800 may include a hypervisor environment 802 executing one or more virtual machines having virtual network connections 804A-N. Each of the network connections 804A-N may have an associated bandwidth table 806A-N (i.e., database tables associated with each network connection are “accessible” by their corresponding VMs. See also Fig. 9.). The bandwidth tables 806A-N may include entries corresponding to various available bandwidths available for configuring the network connections 804A-N. For example, the bandwidth table 806A may include a listing of entries 14 Mbps, 12 Mbps, 10 Mbps, 8 Mbps, 6 Mbps, and 4 Mbps (i.e., bandwidth tables store amounts of bandwidth allocated, and reallocated to virtual machines. See, for example, Fig. 9, showing a bandwidth table showing an allocated 12 Mbps bandwidth )902), and then a reallocated 10 Mbps bandwidth (906))).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Shaik’s teaching of database tables accessible to virtual machines that store allocated and reallocated amounts of bandwidth to those virtual machines, with the combination of Challa and Chou’s teaching of storing allocated and reallocated amounts of bandwidth for virtual functions executed by virtual machines, to realize, with a reasonable expectation of success, a system that stores bandwidth amounts allocated and reallocated to virtual functions, as in Challa, in bandwidth tables accessible to virtual machines, as in Shaik, that execute the virtual functions, as in Chou. A person of ordinary skill would have been motivated to make this combination so that resources may be dynamically allocated to improve efficiency of resource usage and performance (Shaik Abstract).

Regarding claim 2, Chou further teaches:
allocating the hardware [resource] capabilities to the plurality of VFs; determining the utilizations of the hardware resource] capabilities by determining whether or not the allocated hardware [resource] capabilities of one or more VFs are being underutilized based on the current hardware [resource] usages ([0087] At operation 12, the EM 630 may analyze (i.e., “determine”) the virtualized resource performance management data and the performance of the VNF/VNFC 620 (i.e., first and second virtual network functions, as further described below)…The EM 630 may decide that the VNF/VNFC 620 performance is adequate, and thus, virtualized resources for the VNF/VNFC 620 may be maintained, inadequate, and thus virtualized resources for the VNF/VNFC 620 should be increased or excessive, and thus virtualized resources for the VNF/VNFC 620 should be decreased. [0090] If different sets of performance management data for different VNFs/VNFCs 620 indicate that the same virtualized resource (e.g., CPU) is excessive for a first VNF/VNFC 620 (i.e., excessive resources indicate that the resources are being “underutilized”) and insufficient for a second VNF/VNFC 620, the virtualized resource may, in some embodiments, first be reallocated from the first VNF/VNFC 620 to the available resource pool before being allocated to the second VNF/VNFC 620 (i.e., hardware resources are allocated to a first and second VNF, and reallocated based on underutilization and overutilization of the resources by the first and second VNF)).

Regarding claim 3, Chou further teaches:
determining a hardware [resource] usage of a first VF; determining a hardware [resource] usage of a second VF; reallocating the hardware [resource] capability of the first VF and the second VF based on the determined utilization of the hardware [resource] capabilities of the first VF and the second VF ([0087] At operation 12, the EM 630 may analyze (i.e., “determine”) the virtualized resource performance management data and the performance of the VNF/VNFC 620 (i.e., first and second virtual network functions, as further described below)…The EM 630 may decide that the VNF/VNFC 620 performance is adequate, and thus, virtualized resources for the VNF/VNFC 620 may be maintained, inadequate, and thus virtualized resources for the VNF/VNFC 620 should be increased or excessive, and thus virtualized resources for the VNF/VNFC 620 should be decreased. [0090] If different sets of performance management data for different VNFs/VNFCs 620 indicate that the same virtualized resource (e.g., CPU) is excessive for a first VNF/VNFC 620 and insufficient for a second VNF/VNFC 620, the virtualized resource may, in some embodiments, first be reallocated from the first VNF/VNFC 620 to the available resource pool before being allocated to the second VNF/VNFC 620 (i.e., hardware resources are reallocated based on resource usage of a first VNF and resource usage of a second VNF)). 

Regarding claim 4, Chou further teaches:
when it is determined that the hardware [resource] capability of the first VF is being underutilized and the hardware [resource] capability of the second VF is not being underutilized, reallocating the hardware [resource] capability or a portion of the hardware [resource] capability of the second VF to the first VF by decreasing the hardware [resource] capability for the first VF and increasing the hardware [resource] capability for the second VF ([0090] If different sets of performance management data for different VNFs/VNFCs 620 indicate that the same virtualized resource (e.g., CPU) is excessive (i.e., “underutilized”) for a first VNF/VNFC 620 and insufficient (i.e., “overutilized”) for a second VNF/VNFC 620, the virtualized resource may, in some embodiments, first be reallocated from the first VNF/VNFC 620 to the available resource pool before being allocated to the second VNF/VNFC 620 (i.e., hardware resources are reallocated from a first VNF having excess resources, thereby “decreasing the resource capability” of the first VNF, to a second VNF having insufficient resources, thereby “increasing the resource capability” of the second VNF)).

Regarding claim 8, Shaik further teaches:
reallocating the hardware bandwidth capabilities comprises storing metadata, accessible to each VM, indicating the hardware bandwidth capability allocated to each of the [VMs] ([0052] A system 800 may include a hypervisor environment 802 executing one or more virtual machines having virtual network connections 804A-N. Each of the network connections 804A-N may have an associated bandwidth table 806A-N (i.e., database tables associated with each network connection are “accessible” by their corresponding VMs). The bandwidth tables 806A-N may include entries (i.e., “metadata”) corresponding to various available bandwidths available for configuring the network connections 804A-N. For example, the bandwidth table 806A may include a listing of entries 14 Mbps, 12 Mbps, 10 Mbps, 8 Mbps, 6 Mbps, and 4 Mbps. [0058] A method 900 begins at block 902 with assigning a first network bandwidth from a bandwidth table to a virtual machine. For example, a bandwidth of 12 Mbps may be selected from a table listing 14 Mbps, 12 Mbps, 10 Mbps, and 8 Mbps. Then, at block 904, it is determined whether the virtual machine is utilizing less than 80% of the assigned bandwidth. If yes, then the method 900 proceeds to block 906 to decrease the virtual machine to a second network bandwidth selected from the bandwidth table lower than the first network bandwidth (i.e., decreasing an amount of bandwidth resource allocated to a virtual machine represents a reallocation of resources from a virtual function supported by that virtual machine, such as the virtual functions supported by virtual machines described in Chou above). For example, a bandwidth of 10 Mbps may be selected from the able (i.e., reallocating a lower amount of network bandwidth resources comprises storing a metadata indication of the lower network bandwidth resources in the database table)).  

Regarding claims 9, and 12-14, they are system claims that comprise limitations similar to those of claims 1-4 respectively, and are therefore rejected for at least the same rationale. Challa further teaches the additional limitations of a processing device…the processing device comprising: memory; a processor ([0024] Computer system 100 includes one or more processors, such as processor #1, 104 through processor #N, 104 or central processor units (CPUs) 104 coupled by a system bus 105 to a memory 106).

Regarding claim 10, Challa further teaches:
the processor comprises a hardware scheduler (Fig. 3, VF Team Manager 304) configured to determine the current hardware bandwidth usages ([0060] As indicated in a block 606, for each VF Team the VF Team Manager 304 queries the statistical data from the hypervisor), determine the utilizations of the hardware bandwidth capabilities ([0059] VF Team Manager 304 allocates additional bandwidth to a given VF Team if the VF Team is heavily loaded), reallocate the hardware bandwidth capabilities ([0060] If excess bandwidth is available on the PFs corresponding to the VFs part of VF Team, then the existing VFs bandwidth in the VF Team is increased as indicated in a block 614), and store the reallocated hardware bandwidth capabilities ([0056] The VF Team Manager 304 maintains various internal memory maps or data structures 306. [0060] Then the VF Teams are reconciled as indicated in a block 622, and internal memory maps for the VF Teams are updated as indicated in a block 624 (i.e., in maintaining the internal memory maps, the VF Team Manager stores the reallocated hardware bandwidth capabilities as described above)). 

Regarding claim 11, Shaik further teaches:
the portion of the memory which is accessible by the VMs is a metadata buffer configured to store metadata indicating the hardware bandwidth capability allocated to each of the VFs ([0052] A system 800 may include a hypervisor environment 802 executing one or more virtual machines having virtual network connections 804A-N. Each of the network connections 804A-N may have an associated bandwidth table 806A-N. The bandwidth tables 806A-N may include entries (i.e., “metadata”) corresponding to various available bandwidths available for configuring the network connections 804A-N (i.e., an amount of bandwidth resources allocated to a virtual machine represents an amount of bandwidth resources allocated to virtual functions supported by that virtual machine, as described by Chou above). For example, the bandwidth table 806A may include a listing of entries 14 Mbps, 12 Mbps, 10 Mbps, 8 Mbps, 6 Mbps, and 4 Mbps (i.e., database tables that store bandwidth metadata are considered to be “metadata buffers”)).  

Regarding claims 18-20, they are product claims that comprise limitations similar to those of claims 1, 2, and 8 respectively. They are therefore rejected for at least the same rationale. Challa further teaches the additional limitations of A non-transitory computer readable medium comprising instructions ([0068] The computer program product 800 is tangibly embodied on a non-transitory computer readable storage medium that includes a recording medium 802… Recording medium 802 stores program means 804, 806, 808, and 810 on the medium 802 for carrying out the methods for implementing dynamic adjustment of Input/Output bandwidth for Virtual Machines of preferred embodiments in the system 100).

Claims 5, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Challa, in view of Chou, in view of Shaik, as applied to claims 1, and 9 above, and in further view of Baik et al. Pub. No.: US 2012/0154410 A1 (hereafter Baik).

Regarding claim 5, while Chou discloses allocating computational ability, or capacity to virtual functions, the combination of Challa, Chou, and Shaik does not explicitly disclose:
the hardware bandwidth capability is a number of pixel blocks for a period of time or clock cycles. 

However, in analogous art, Baik teaches:
the hardware bandwidth capability is a number of pixel blocks for a period of time or clock cycles ([0055] The processing (i.e., “resource”) capability represents the number of pixels that are processed for a predetermined update time, for example, 16 ms. [0073] If a result of the determination is that the selected core has no ability to handle the loads of all of the operations, whether there is an additional core available to process the load is determined, in 730. If there are additional cores available to process the load, a core that has a highest priority is selected from among the cores and the selected core is additionally allocated to process the load…For example, a capability value of each core existing in the multicore-system may be calculated based on the number of pixels of an operation processed for each core). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Baik’s teaching of allocating and reallocating computational ability to perform operations, representing a number of pixels capable of being processed in a period of time, with the combination of Challa, Chou, and Shaik’s teaching of allocating computational ability, or capacity to virtual functions to realize, with a reasonable expectation of success, a system that allocates computational ability to virtual functions, as in Chou, representing a number of pixels capable of being processed in a period of time, as in Baik. A person of ordinary skill would have been motivated to make this combination to ensure response time requirements of drawing processes are satisfied while minimizing power consumption (Baik [0006]).

 Regarding claim 15, it is a system claim comprising limitations similar to those of claim 5, and is therefore rejected for at least the same rationale.

Claims 6, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Challa, in view of Chou, in view of Shaik, as applied to claims 1, and 9 above, and in further view of Ilyadis et al. Pub. No.: US 2017/0041201 A1 (hereafter Ilyadis).

Regarding claim 6, while Challa discloses virtual functions, the combination of Challa, Chou, and Shaik does not explicitly disclose:
the VFs are instructions for executing encoding or decoding video.  

However, in analogous art, Ilyadis teaches:
the VFs are instructions for executing encoding or decoding video ([0020] As just a few examples of network functions or services, the VFs 234 may include circuitry implementing…audio and video encoders and transcoders).  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Ilyadis’s teaching of virtual functions implementing encoding and transcoding (encoding), with the combination of Challa, Chou, and Shaik’s teaching of virtual functions, to realize, with a reasonable expectation of success, a system that allocates and reallocates resources to a virtual function, as in Challa, to implement a video encoder or transcoder, as in Ilyadis. A person of ordinary skill would have been motivated to make this combination to use virtualized functions to meet predetermined Class of Service, Service level agreement, and quality of service metrics related to video encoding/decoding services (Ilyadis [0025]).

Regarding claim 16, it is a system claim comprising limitations similar to those of claim 6, and is therefore rejected for at least the same rationale.

Claims 7, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Challa, in view of Chou, in view of Shaik, as applied to claims 1, and 9 above, and in further view of Brownlow et al. Pub. No.: US 2012/0180048 A1 (hereafter Brownlow).

Regarding claim 7, while Challa discloses allocation and reallocation of resources to virtual functions, the combination of Challa, Chou, and Shaik does not explicitly disclose:
allocating an equal hardware bandwidth capability to each of the VFs; and 
reallocating the hardware bandwidth capabilities by changing the hardware bandwidth capability for one or more of the VFs. 

However, in analogous art, Brownlow teaches:
allocating an equal [resource] capability to each of the VFs ([0057] In operation, the virtual function manager 606 may initially assign a single resource of the available resources 602 to each of the virtual function 614-617 of the ports 608-611 (i.e., each virtual function is assigned an equal amount (1) of resource). Thus, the port 608 may have a total of eight resources 620 (i.e., one resource for each of the eight virtual functions 614) assigned at the initial iteration. The eight resources 620 are dashed to denote an iteration of an illustrative assignment process. The port 609 may have a total of four resources 621 (i.e., one resource for each of the four virtual functions 615) assigned at the initial iteration. The port 610 may have a total of two resources 622 (i.e., one resource for each of the two virtual functions 616) assigned at the initial iteration. The port 611 may have a total of one resource 623 (i.e., one resource for the one virtual function 617) assigned at the initial iteration.); and 
reallocating the [resource] capabilities by changing the [resource] capability for one or more of the VFs ([0059] A second iteration of assignments may include incrementing the amount of resources assigned to the virtual function 617 of the port 611. As such, the port 608 may continue to have a total of eight assigned resources 624, and the port 609 may have a total of four assigned resources 625. The port 610 may have a total of two assigned resources 626, and the port 611 may now have a total of two resources 627 (i.e., two resources for the one virtual function 617) (i.e., subsequent iterations further reallocate resources from VM manager 606 to the various virtual functions, thereby changing the resource capabilities of each virtual function)). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Brownlow’s teaching of allocating equal amounts of resource to virtual functions in an initial allocation, before reallocating the resources to change the resource capabilities for the virtual functions in subsequent allocations, with the combination of Challa, Chou, and Shaik’s teaching of allocating and reallocating resources to virtual functions to realize, with a reasonable expectation of success, a system that initially allocates equal amounts of resources to virtual functions, before subsequently, in a subsequent iteration, as in Brownlow, reallocating resources to the virtual functions to change the resource capabilities of the virtual functions, as in Challa. A person of ordinary skill would have been motivated to make this combination to ensure a fair distribution of initial resources with the goal of improving processing speeds (Brownlow [0014]).

Regarding claim 17, it is a system claim comprising limitations similar to those of claim 7, and is therefore rejected for at least the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Challa et al. Pub. No.: US 2016/0203027 A1 discloses under and over utilization detection and priority based bandwidth allocation to reallocate unused bandwidth capacity between virtual functions.
Halpern et al. Pub. No.: US 2017/0126792 A1 discloses an autoscaling system for VNFs that receives as input, resources currently utilized by a VNF and resources currently available for the VNF, and suggests a resource adjustment using a machine learning algorithm.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W AYERS whose telephone number is (571)272-6420. The examiner can normally be reached M-F 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W AYERS/             Primary Examiner, Art Unit 2195